DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3-7 of U.S. Patent No. 10,534,297 B2 in view of Hunter et al (US 6,447,550 B1).  Claims 1 and 3-7 of U.S. Patent No. 10,534,297 B2 contain all of the limitations of claims 12-20 of the instant application except U.S. Patent No. 10,534,297 B2 does not require the bearing surfaces to be articulating and the claims do not specify the type of implant as a hip, knee, shoulder, elbow or spinal .

Claim Objections
Claims 7, and 18-20 are objected to because of the following informalities:  Claim 7 recites in line 2 “the diffusion hardened zone has concentration”.  It appears the word “a” should be inserted between the words “has” and “concentration”. 
 Claims 18 line 2 and 19 line 2-3 recite “the thickness of said first layer is greater than said” for clarity and consistency, it is requested that the recitation be amended to recite ““the thickness of said first layer is greater than the thickness of said”  
Claim 20 recites in line “having grain size” ”.  It appears the word “a” should be inserted between the words “having” and “grain”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites “the ceramic layer comprises a secondary phase” whereas there is no primary phase identified.  It is not clear what Applicant intends as a “phase”.  
Claim 12 recites “a first articulating bearing surface” of a second implant portion “comprising a substantially defect free ceramic layer underneath and in contact with a diffusion hardened zone.  As recited, it is not clear which layer actually forms the articulating surface of the second implant portion. Clarification and identification of support in the disclosure is required.  For purposes of furthering prosecution, the examiner will interpret as either according to the prior art identified.
Claim 17 recites the limitation "diffusion hardening zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is however sufficient antecedent basis for “diffusion hardened zone”.
Claims 7-10 are rejected as being dependent to claim 6 and claims 13-20 are rejected as being dependent to claim 12. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 11-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (US 6,447,550 B1) in view of Davidson et al (US 5,372,660).
Regarding claims 1-5, Hunter discloses a (first implant portion) uniformly thick zirconium oxide (ceramic) coating with no visible cracks or pores (defect free) on a zirconium or zirconium alloy (substrate) to provide biocompatible articulating surfaces of metal orthopedic implant prostheses (medical implant) (col 1 lines 8-11 and 18-19 and col 8 lines 1-12 and 18-20) including joint prostheses such as hip joints or surface replacements, knee joints, shoulder joints, elbows, endoprostheses, spinal segments, and fingers (col 4 lines 24, and 30-32).  Hunter discloses the oxide (ceramic) layer is on the surface of the implant (col 7 lines 13-16) and has a dimension of 1-8 µm within the claimed range of 0.1 – 25µm (col 7 line 1-2).  Hunter discloses oxygen diffusion below the oxide coating (diffusion hardened zone) (col 9 lines 1-6). Hunter discloses the implant as part of a knee joint with a first implant portion such as a tibial base with a first articulating surface of a tibial platform made from an organic polymer or a polymer based composite (col 4 line 65 – col 5 line 12) and teaches that the implant further comprises a second implant portion such as a condoyle (with a second articulating surface arranged and configured to contact the first articulating surface and articulate against the first articulating surface). Hunter teaches the polymer used for such articulating surface may be ultra-high molecular weight polyethylene (UHMWPE) (col 4 lines 49-52).
Hunter is silent with regard to a diffusion hardened zone thickness.
However, Davidson teaches a medical implant with an oxygen-rich (diffusion hardening species) alloy solid solution layer (diffusion hardened zone) with a thickness of about 1-50μm thick and preferably less than 20μm thick (col 3 lines 50-61 and col 6 lines 61-64) between (and in contact with) (Fig. 1) a zirconium containing alloy substrate 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a (diffusion hardened zone) with a thickness of about 1-50μm thick and preferably less than 20μm thick overlapping the instant claimed range of greater than 5µm to the first implant portion of Hunter between the oxide layer and in contact with the substrate in order to greatly increase the surface hardness of the implant of Hunter absent a teaching of the thickness in Hunter resulting in a total thickness of the ceramic layer and diffusion hardened zone that may be greater than 5 µm. 
Regarding claim 11, Hunter in view of Davidson teaches all of the limitations of claim 5 and the diffusion hardening species of oxygen as set forth above and Hunter further teaches the zirconium-containing substrate further may comprise niobium, titanium or hafnium.
Regarding claims 12-17, under broadest reasonable interpretation the term “underneath” may be locational with respect to any possible vertical location of the layers. Hunter discloses a (first implant portion) uniformly thick zirconium oxide (ceramic) coating diffusion hardened with oxygen (diffusion hardening species) with no visible cracks or pores (defect free) on a zirconium or zirconium alloy (substrate) to provide biocompatible articulating (bearing) surfaces of metal orthopedic implant prostheses (medical implant) (col 1 lines 8-11 and 18-19 and col 8 lines 1-12 and 18-20) including joint prostheses such as hip joints or surface replacements, knee joints, shoulder joints, elbows, endoprostheses, spinal segments, and fingers (col 4 lines 24, and 30-32).  
Hunter discloses oxygen diffusion below the oxide coating (diffusion hardened zone but is silent with regard to a diffusion hardened zone thickness.
However, Davidson teaches a medical implant with an oxygen-rich (diffusion hardening species) alloy solid solution layer (diffusion hardened zone) with a thickness of about 1-50μm thick and preferably less than 20μm thick (col 3 lines 50-61 and col 6 lines 61-64) between (and in contact with) (Fig. 1) a zirconium containing alloy substrate and ceramic layer that provides greatly increased near surface hardness (col 3 lines 50-53) wherein the diffusion hardening species  (oxygen) concentration is defined by a function selected from the group consisting of an error function, an exponential function, and a near uniform distribution function and thus the hardness profile is as well.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide (diffusion hardened 
Regarding claim 20, Hunter discloses the grain size of the biocompatible zirconium metal substrate has a grain size of ASTM micrograin size number 10 (less than 10µm) overlapping the instant claimed range of between about 1 and about 10µm.  And the zirconium substrate of the tibial base in the second implant portion would be located below the diffusion hardened zone of the condoyle of the first implant portion.

Allowable Subject Matter
Claims 6-10 and 18-19 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose or render obvious all of the limitations of claim 1 with a diffusion hardened zone comprising a layered structure with at least two distinct layers as claimed wherein the first layer directly below the ceramic layer is predominantly alpha phase zirconium, an interface between the first layer and the ceramic layer; and; a second layer directly below the first layer. And does not appear to disclose or render 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784